United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.C., Appellant
and
DEPARTMENT OF THE ARMY, KOREAN
SERVICE CORPS, Seoul, South Korea,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Kwang Hwan Kim, for the appellant
Office of Solicitor, for the Director

Docket No. 07-513
Issued: August 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 8, 2006 merit decision denying his claim for a May 23,
2002 injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on May 23, 2002.
FACTUAL HISTORY
On May 28, 2002 appellant, then a 63-year-old fire protection inspector, filed a traumatic
injury claim alleging that he sustained injury due to a fall which occurred on May 23, 2002 while
talking to soldiers just prior to giving a lecture on fire safety. The claim was filed on appellant’s
behalf by his supervisor, John Derengowski, who indicated that appellant was “walking around”

while talking and collapsed “without any abnormal signs or warnings.” Mr. Derengowski noted
that appellant’s head “did not appear to impact the ground as he fell.”
On May 31, 2002 a physician with an illegible signature stated that the results of
computerized tomography (CT) testing showed that appellant sustained a “subarachnoid
hemorrhage, intraventricular hemorrhage” on May 23, 2002. The physician checked a “no” box
indicating that appellant’s condition was not caused or aggravated by an employment activity.
On October 16, 2002 Dr. Jong Soo Kim diagnosed subarachnoid hemorrhage due to the
rupture of an anterior communicating artery aneurysm and indicated that appellant had been
hospitalized for this condition between May 23 and August 5, 2002. On March 4, 2003 Dr. Mun
Chae Pak diagnosed midbrain paralysis and indicated that appellant was being treated for
quadriplegia caused by this condition.1
On April 26, 2006 the Office requested that appellant submit additional factual and
medical evidence in support of his claim.
Appellant submitted a May 5, 2006 statement in which Dr. Kim diagnosed subarachnoid
hemorrhage due to the rupture of an anterior communicating artery aneurysm and indicated that
he fell on May 23, 2002 due to the hemorrhage. Dr. Kim stated that the records he reviewed did
not provide any indication that appellant hit anything while falling to the floor, such as a table or
lectern. In a May 5, 2006 statement, Yi Tok Kyu, a coworker, stated that appellant did not hit
anything while falling to the floor but did hit his head on the flat concrete floor.2
In a September 8, 2006 decision, the Office determined that appellant did not meet his
burden of proof to establish that he sustained an injury in the performance of duty on
May 23, 2002. The Office indicated that the claimed injury was not covered because appellant
fell due to a nonwork-related subarachnoid hemorrhage and he did not strike any object when he
fell.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 The employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
1

The specialties of Drs. Kim and Pak are not listed in the available reference materials.

2

However, it is unclear whether Mr. Kyu was present when appellant fell as he indicated on the May 2002 claim
form that he was retrieving a fire extinguisher at the time of the fall.
3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

the time, place and in the manner alleged.5 The employee must also submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury.7
It is a well-settled principle of workers’ compensation law and the Board has so held, that
an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology causes
an employee to collapse and to suffer injury upon striking the immediate supporting surface and
there is no intervention or contribution by any hazard or special condition of employment -- is
not within the coverage of the Act. Such an injury does not arise out of a risk connected with the
employment and, therefore, it is not compensable.6 The question of causal relationship in such
cases is a medical one and must be resolved by medical evidence.7 However, as the Board has
made equally clear, the fact that the case of a particular fall cannot be ascertained or that the
reason it occurred cannot be explained does not establish that it was due to an idiopathic
condition. This follows from the general rule that an injury occurring on the industrial premises
during working hours is compensable unless the injury is established to be within an exception to
the general rule.8 If the record does not establish that the particular fall was due to an idiopathic
condition, it must be considered as merely an unexplained fall, one which is distinguishable from
a fall in which it is definitely established that a physical condition preexisted the fall and caused
the fall.9
ANALYSIS
Appellant alleged that he sustained injury due to a fall which occurred on May 23, 2002
while talking to soldiers just prior to giving a lecture on fire safety. He did not submit sufficient
evidence to show that he sustained an injury in the performance of duty on May 23, 2002.
The medical evidence of record shows that a personal, nonoccupational pathology caused
appellant to collapse on May 23, 2002 and to suffer injury. On May 31, 2002 a physician with
an illegible signature stated that appellant sustained a “subarachnoid hemorrhage,
intraventricular hemorrhage” which was not caused or aggravated by an employment activity.
On October 16, 2002 Dr. Kim diagnosed subarachnoid hemorrhage due to the rupture of an
anterior communicating artery aneurysm. He provided the same diagnosis on May 5, 2006 and
5

Julie B. Hawkins, 38 ECAB 393, 396 (1987).

6

Robert J. Choate, 39 ECAB 103, 106 (1987).

7

Amrit P. Kaur, 40 ECAB 848, 853 (1989). The term “injury” as defined by the Act, refers to some physical or
mental condition caused by either trauma or by continued or repeated exposure to or contact with, certain factors,
elements or conditions. John D. Williams, 37 ECAB 238, 240 (1985).
8

Emelda C. Arpin, 40 ECAB 787, 789 (1989).

9

See Martha G. List (Joseph G. List), 26 ECAB 200, 204-05 (1974). The Office’s procedure manual indicates
that, if a fall is not shown to be caused by an idiopathic condition, it is simply unexplained and is, therefore,
compensable if it occurred in the performance of duty. An idiopathic fall is one where a personal, nonoccupational
pathology causes an employee to collapse and an unexplained fall is one where the cause is unknown even to the
employee. Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.9c
(August 1992).

3

indicated that appellant fell on May 23, 2002 due to this hemorrhage. On March 4, 2003 Dr. Pak
diagnosed midbrain paralysis and indicated that appellant was being treated for quadriplegia
caused by this condition.10 There is no indication in the record that appellant fell due to
unexplained reasons or due to a medical condition that was caused or aggravated by employment
factors.
In addition, appellant did not experience an intervention or contribution by any hazard or
special condition of employment, such as hitting a table or lectern before he landed on the
immediate supporting surface. Mr. Derengowski, a supervisor, stated that appellant fell without
warning on May 23, 2002 and did not indicate that he hit any object before he reached the floor.
Appellant has not alleged that he hit anything before he landed on the floor and the record does
not establish that any employment hazard contributed to his fall. For these reasons, he has not
shown that an employment factor contributed to his claimed injury and appellant has not
established that he sustained an injury in the performance of duty on May 23, 2002.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty on May 23, 2002.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 8, 2006 decision is affirmed.
Issued: August 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

The specialties of the physicians of record are not listed in the available reference materials.

4

